DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 19-36 are pending and subject to an election/restriction requirement. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 19-28 and 33, drawn to products, namely peptides and pharmaceutical compositions comprising peptides, classified in C07K7/08+.
II. Claims 29-33 and 34-35, drawn to methods, namely methods of administering a peptide or pharmaceutical composition, classified in A61P3/10+.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, member of Group I were already known in the prior art, as established by US 20060172941 A1 (Rastelli et al.; Aug. 3, 2006) as evidenced by Livingstone et al. (CABIOS, vol. 9(6):745-756 (1993); hereafter “CABIOS”).  CABIOS is see, e.g., CABIOS at Fig. 1(a) and Fig. 1(b) on 747), that aspartate (“D”) is an art-recognized negatively charged amino acid (see id.), and that arginine (“R”) is an art-recognized positively charged amino acid).  Regarding members of Group I, US’941 discloses SEQ ID NOs: 70 and 72, which are entirely comprised of D-amino acids, and each comprise the D-amino acid sequence of DGRGD, which satisfies instant claim 1 wherein “DGRGD” is X8-X7-X6-X5-X4, because “D” is a negatively charged amino acid, “G” is a hydrophobic amino acid, and “R” is a positively charged amino acid (see, e.g., US’941 at SEQ ID NOs: 70 and 72, ¶¶[0059]-[0062], claims 32-33 and 62).  Such compounds, including SEQ ID NO: 72, which is identified as “ST100,088” (see, e.g., US’941 at ¶[0059]), and identified as useful in cell culture methodologies (see, e.g., US’941 at Table 4 at ¶[0168]; see also US’941 at ¶[0143]-[0149], noting that D-amino acid variants of SEQ ID NOs: 6-7, 13, 16, 18-20, and 23 were reduced to practice in a pharmaceutical composition, and that SEQ ID NOs: 6-7, 13, 16, 18-20, and 23 also comprise “DGRGD”).  Accordingly, the invention of Group I and Group II are distinct because the products as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and examination burden because the claims are directed to a broad genus of retro-inverso peptide compounds and methods of administering such compounds, e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the essentially infinite number of species encompassed by the pending claims, there is a substantial search burden if a restriction and species elections is not required. In addition, there is an examination burden, because each species must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112).  In the instant case, the disclosure appears to be limited to a very small number of highly similar compounds, and therefore there is a substantial and material concern regarding whether or not the full scope of the pending claims are supported commensurate in scope with the requirements of 35 USC 112(a).  Accordingly, there is a substantial search and examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


All pending claims are generic with respect to at least some parameters, and at least to the following disclosed patentably distinct species:
If Applicant elects either Group I or Group II, Applicant is required to elect a single, fully-disclosed species from among the disclosed examples of record for initial examination.  Here, “fully-disclosed” means that the elected species should be disclosed in the specification as an integrated whole[4] (see also, MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Applicant should elect a single, species of the claimed invention as follows:
First, Applicant should identify a single Example or Figure disclosed on record and reading upon either Group I or Group II.
Second, Applicant should identify a single peptide that satisfies at least independent claim 19 that is tested, discussed, or reduced to practice at the single Example or Figure; wherein the peptide is identified by either SEQ ID NO., CAS Registry No., complete structure, or another unambiguous and art-recognized nomenclature; and wherein Applicant explicitly identifies X4, X5, X6, X7, and X8 within the elected sequence.  
Third, all additional components must be fully identified or otherwise explicitly identified at the single Example or Figure corresponding to the single elected species.  Components that are not explicitly identified may be presumed absent from the originally elected species.
Fourth, if Applicant is electing Group II
Fifth, Applicant should identify all claims reading upon the single, elected species.
If Applicant has any additional questions, comments, or concerns regarding the restriction or election requirements, Applicant is invited to call the Examiner for clarification. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The search and examination burden for both the species election and restriction has been set forth above, and that discussion is incorporated into the instant paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
All claims are subject to a restriction/election requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [4][4] See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.